Opinion by
Orlady, P. J.,
This case was fully heard in the court below on bill, answer and proofs. The claim being to recover from the defendant, an unincorporated association, the sum of sixty-five dollars as sick benefits. The plaintiff presented forty (10) requests for findings of fact, thirty-three of which were affirmed, and seven refused, with eight requests for conclusions of law; five of which were refused and three affirmed.
*597Twenty-seven exceptions were filed by tbe plaintiff to the findings of fact and conclusions of law, which, upon consideration were dismissed: the adjudication therefore made was confirmed, and the plaintiff’s bill was dismissed. Twenty-seven assignments of error are presented for our consideration, and after a careful examination of the whole record, a majority of the judges who heard the argument are of the opinion that the conclusion reached by the judge who disposed of the case in the court below fully answers every question raised by the assignments.
A member of an incorporated beneficial society does not stand in the relation of a creditor to the society, and can claim only such benefits as are prescribed by the by-laws existing at the time he became entitled to relief. This society promised the plaintiff pecuniary aid in hfs sickness or necessity only, in case it had funds for that purpose, and then under the condition that its officers found him to be a person worthy of such aid: St. Patrick’s Male Beneficial Society v. McVey, 92 Pa. 510; Chambers v. Maccabees, 200 Pa. 244; Marshall v. Pilots’ Assn., 18 Pa. Superior Ct. 644.
The court has found on sufficient testimony that the resolution or amendment to suspend benefits temporarily, on account of lack of funds, became operative on November 17, and the plaintiff’s injuires, for which he claimed sick benefits occurred on November 25th. The resolution to suspend payments of benefits was passed at a meeting when the plaintiff was present, in good health, and he was the only member who voted against it; his opposition being so violent and disturbing that he was forcibly ejected from the meeting. He had direct notice of its adoption, and did not follow the course prescribed by the by-laws in taking an appeal from the action of the association.
The decree is affirmed.